Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 04/19/2022.Claims 1-10 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.US 11,343,809 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because
the independent claims 1 and 5 of patent No. 11,343,809 B2 discloses or suggests all of the limitations of the claims 1 and 6 of the instant application with minor obvious variations such as patented document 11,343,809 B2 discloses “A method performed by a User Equipment (UE) for reporting Channel State Information (CSI)……” and the current application discloses “A method performed by a Base Station (BS) for configuring Channel State Information (CSI) reporting………”.

Similarly claims 1-8 of the patented document No. 11,343,809 B2 discloses or suggests all of the limitations of claims 5, 2-4 and 10, 6-7 of the instant application respectively with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-8 of U.S. Patent No.US 11,343,809 B2 to modify the claims to achieve the features of claims 1-10 of the instant application.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.US 10,798,689 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1 and 2 of patent No. 10,798,689 B2 discloses or suggests all of the limitations of the claims 1 and 6 of the instant application with minor obvious variations such as patented document 10,798,689 B2 discloses “A method for reporting Channel State Information (CSI) , by a User Equipment (UE) ……” and the current application discloses “A method performed by a Base Station (BS) for configuring Channel State Information (CSI) reporting………”,
Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-2 of U.S. Patent No.US 10,798,689 B2 to modify the claims to achieve the features of claims 1 and 6 of the instant application.

                                           Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Zhou et al. (US 2019/0149305) herein after Zhou-305 which incorporate the disclosure (specification) of provisional app 62/587,074.

As of claims 1 and 6, Zhou discloses a method and a Base Station (BS) for configuring Channel State Information (CSI) reporting (para [0340] and Table 3 of provisional app discloses CSI reporting), the method comprising:
transmitting a CSI reporting configuration to a User Equipment (UE) on a first Bandwidth Part (BWP) (para [0312] and page 26 of provisional app discloses, gNB transmit to a wireless device (=UE) one or more RRC message comprising one or more CSI configuration parameters comprising one or more CSI reporting settings, para [0354] discloses a gNB communicate with a UE on a first BWP);
transmitting a first BWP switch indication to the UE on the first BWP (para [0404] and provisional page 28, line 5 discloses transmitting a first downlink control information indicate switching from the first bandwidth part to a second bandwidth part as an active bandwidth part),
the first BWP switch indication being used to request the UE to switch to a second BWP (para [0404] and provisional page 28, line 5 discloses transmitting a first downlink control information indicate switching (=request the UE to switch) from the first bandwidth part to a second bandwidth part);
transmitting a second BWP switch indication to the UE after the UE switches from the first BWP to the second BWP (para [0389] [0404] transmitting a second DCI indicating the active BWP switching from the second BWP to the first BWP);
the second BWP switch indication being used to request the UE to switch back to the first BWP (para [0389] [0392] [0404] transmitting a second DCI indicating the active BWP switching (=request the UE to switch) from the second BWP to the first BWP (=switches back); and 
receiving a CSI report from the UE based on the CSI reporting configuration without providing any CSI reporting activation command to the UE after the UE switches back to the first BWP according to the second BWP switch indication (para [0389][0392] receiving the  CSI reports on the first BWP according to an activated SP CSI reporting (automatically receiving) configuration be performed without sending a MAC CE for reactivation of the CSI reports), after switching the active BWP of the UE back to the first BWP (para [0392] resume the CSI reports when the UE switches back to the BWP).

As of claims 2 and 7, rejection of claims 1 and 6 cited above incorporated herein, in addition Zhou discloses transmitting the CSI reporting configuration comprises transmitting the CSI reporting configuration in a Radio Resource Control (RRC) message (para [0312] and page 26 of provisional app discloses, gNB transmit one or more RRC message comprising one or more CSI configuration parameters comprising one or more CSI reporting settings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 8-9 are rejected under 35 U.S.C 103 as being unpatentable over Zhou et al. (US 2019/0149305) herein after Zhou-305 which incorporate the disclosure (specification) of provisional app 62/587 ,074 in view of Zhou et al. (US 2019/0207662) herein after Zhou-662 which incorporate the disclosure (specification) of provisional app 62/613,554.

As of claims 3 and 8, rejection of claims 2 and 7 cited above incorporated herein, in addition Zhou-305 does not explicitly discloses trigger states but Zhou-662 teaches the RRC message comprises a plurality of trigger states (Zhou-662 para 
[0423] [0424] and provisional para [00352], RRC message comprise parameters indicating one or more trigger states for SP CSI reports), 
a trigger state of the plurality of trigger states being associated with the CSI reporting configuration (Zhou-662, para [0424] and provisional para [00352] a CSI report trigger state (=a trigger state)).

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the CSI reporting configuration is received in a Radio Resource Control (RRC) message as taught by Zhou-305 with the RRC message comprises a plurality of trigger states as taught by Zhou-662 in order to reduce CSI reporting activation delay.


As of claims 4 and 9, rejection of claims 3 and 8 cited above incorporated herein, in addition Zhou-305 discloses transmitting a CSI reporting activation command to the UE on the first BWP before transmitting the first BWP switch indication (Zhou-305 para [0332] discloses a gNB transmit a MAC CE for SP CSI reporting activation before transmitting the DCI for BWP switching),
Zhou-305 does not explicitly discloses but Zhou-662 discloses the CSI reporting activation command comprising an indication of the trigger state of the plurality of trigger states (Zhou-662,[0408 [0409] discloses  (CSI) report configuration activation field indicating activation of the first CSI report configuration and  para [0424] and provisional para [00352] discloses message comprise parameters indicating one or more trigger states for CSI reports  which corresponds to activation command comprising an indication of the trigger state of the plurality of trigger states).


Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting a CSI reporting activation command to the UE on the first BWP as taught by Zhou-305 with the RRC message comprises activation command comprising an indication of the trigger state as taught by Zhou-662 in order to reduce CSI reporting activation delay.

      Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if Applicant successfully overcome the double patenting rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the combined teachings of the prior art references do not teach or reasonably suggest the limitation “ transmitting a third BWP switch indication on the second BWP after the UE switches out of the first BWP, the third BWP switch indication being used to request the UE to switch to a third BWP, wherein the second BWP switch indication is transmitted on the third BWP” with the claimed invention as a whole as of claims 5 and 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471